United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 98-1013
                                   ___________

Nora Grajeda Estrada,                   *
                                        *
             Petitioner,                *
                                        *
       v.                               * Petition for Review of an
                                        * Order of the Immigration
District Director, U.S. Department of   * and Naturalization Service.
Justice Immigration & Naturalization    *
Service,                                *      [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                          Submitted: May 21, 1998
                              Filed: May 29, 1998
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

      Nora Estrada, a native of Guatemala, petitions for review of a final decision of
the Immigration and Naturalization Service after the Board of Immigration Appeals
(BIA) dismissed as untimely her appeal from a decision of the Immigration Judge.
Estrada does not argue that her appeal to the BIA was timely, and the BIA cannot waive
the appeal deadline as Estrada suggests. See Atiqullah v. Immigration & Naturalization
Serv., 39 F.3d 896, 898 (8th Cir. 1994) (per curiam) (time limit for filing
notice of appeal to BIA is mandatory and jurisdictional). Accordingly, we deny
Estrada&s petition.

     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-